Exhibit HOMELAND PRECIOUS METALS CORP. PROXY FOR THE 2 GENERAL MEETING MARCH 27, 2009 THIS PROXY IS SOLICITED BY MANAGEMENT OF THE CORPORATION The undersigned shareholder of Homeland Precious Metals Corp. (the “Corporation”) hereby appoints Bruce Johnstone, or failing him David Mallo, or failing either of them as the proxyholder for and on behalf of the undersigned to attend, act and vote for and on behalf of the undersigned at the annual and special general meeting (the “Meeting”) of the shareholders of the Corporation to be held on March 27, 2009 and at any adjournment thereof, to the same extent and with the same powers as if the undersigned were present at the Meeting or any adjournment thereof, and, without limiting the foregoing, the persons named are specifically directed to vote as indicated below. The instructions to this proxy form part of this proxy. The undersigned directs the proxyholder appointed by this proxy to vote as follows: 1.
